Alice Robie Resnick, J.,
dissenting. I must respectfully dissent *154from the majority’s holding. R.C. 120.16(A)(1) and (D) cannot be read in isolation. Rather, they must be read in light of R.C. 2953.21. The postconviction statute, R.C. 2953.21, places broad discretion in the trial court in handling postconviction petitions. Nowhere in this statute is there any mention of the petitioner having a right to be represented by counsel. In fact, all authority for disposition of the petition is within the discretion of the trial judge. R.C. 2953.21(D) does discuss the duties of the prosecuting attorney and the fact that either side may move for summary judgment.
But, rather than continuing to allow the court broad discretion in this matter, the majority has placed a mandatory duty upon the court to appoint counsel for an indigent petitioner when a postconviction hearing is scheduled, provided the issues raised have arguable merit. There is no statutory authority for such a requirement. Rather, appointment of counsel for postconviction proceedings should be a matter of judicial discretion which may be exercised pursuant to the public defender statutes. See R.C. 120.16 and 120.26. In Ohio, representation by counsel for postconviction proceedings is not a matter of constitutional or statutory right. But, once again, a majority of this court have seen fit to do by judicial fiat something that the legislature has refrained from doing. Mandatory appointment of counsel in such cases will become a tremendous burden to Ohio taxpayers since there is no time limitation in bringing postconviction relief petitions, nor is there a limitation on the number which a convicted person may bring.
Since a convicted indigent defendant has been afforded counsel throughout the regular appellate process, his or her rights have been fully protected. Postconviction proceedings in Ohio have always been considered civil in nature. The public defender statutes (R.C. 120.16 and 120.26) give sufficient protection to a convicted indigent defendant. I would affirm the sound and well-reasoned decision of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.